Citation Nr: 1008471	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for 
subcutaneous lupus erythematosus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S. B.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1994 to 
November 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
increased the rating for the Veteran's skin disorder from 10 
to 30 percent retroactively effective from February 7, 2005, 
the date of receipt of her claim for a higher rating for this 
condition.  Until that decision her skin disorder had been 
considered a facial skin rash, however, the RO began 
recharacterizing her disability, instead, as lupus.  She 
submitted a timely notice of disagreement (NOD) in April 2006 
requesting an even higher rating of 60 percent under another 
Diagnostic Code (DC), 6350 rather than 7806.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it 
is presumed she is seeking the highest possible rating unless 
expressly indicated otherwise).  The RO has since issued 
decisions in July and August 2006 confirming and continuing 
this 30 percent rating for subcutaneous lupus erythematosus 
and rating the disability, instead, under DC 7809.  The RO 
sent the Veteran a statement of the case (SOC) concerning 
this claim in January 2008, and she perfected the appeal of 
this claim by filing a timely substantive appeal (VA Form 9) 
in February 2008.

However, in a March 2009 statement (on VA Form 21-4138) it 
was indicated the Veteran was withdrawing her appeal on the 
issue of not filing a timely NOD concerning another claim 
pertaining to the reduction in rating for her 
low back disability (herniated nucleus pulposus at L5-S1) 
from 20 to 10 percent.  So the only claim currently before 
the Board concerns the rating for her skin disorder.

As support for this claim, the Veteran testified at a hearing 
at the RO in July 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.

Because the skin disorder claim requires further development, 
the Board is remanding this claim to the RO via the Appeals 
Management Center (AMC).


REMAND

As already alluded to, the Veteran  believes she is entitled 
to an even higher 60 percent rating for her skin disorder, 
especially if her disability is evaluated under DC 6350 (for 
systemic lupus erythematosus - disseminated), rather than 
under DC 7809 (as discoid lupus erythematosus or subacute 
cutaneous lupus erythematosus) or alternatively under DC 7806 
(as dermatitis or eczema).  In her hearing testimony she said 
she has received numerous relevant diagnoses, including 
urticaria angiodema, fibromyalgia and sogren's disease 
involving overlapping symptoms affecting not only her face 
but also her arms, upper torso and neck.  So she believes her 
disability is now far more extensive, also noting that she 
experiences an exacerbation of her symptoms now every 4-6 
weeks, lasting a week or more at a time, hence, more than the 
2 or 3 times per year required for a higher 60 percent rating 
under DC 6350.  Her most prevalent symptom, she says, 
is swelling and the rather constant nature of her other 
symptoms, which, when especially problematic, even preclude 
her from working as a waitress/caterer for a veteran's 
service organization (VSO) until they subside.  She indicated 
that she has missed about 6 days of work in the past 12 
months on account of this.

The Veteran's most recent VA compensation examination was in 
August 2006, so some 31/2 years ago.  During her more recent 
hearing she reported noticing more sores in her mouth and 
nose, inflammation, frequent flare ups, hives, swelling, 
dryness of her eyes, itching, and fibromyalgia.  So another 
VA examination is needed to reassess the severity of her 
disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (wherein the U. S. Court of Appeals for Veterans 
Claims (Court/CAVC) determined the Board should have ordered 
a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(indicating that, where the record does not adequately reveal 
the current state of claimant's disability, fulfillment of 
the statutory duty to assist requires a contemporaneous 
medical examination, particularly if there is no additional 
medical evidence that adequately addresses the level of 
impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

It is further worth mentioning that, in Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), the Court stressed the importance 
of scheduling this VA examination during an "active" (as 
opposed to "inactive") stage of the disease, i.e., during 
an outbreak, since skin disorders often are cyclical in 
manifestation and subject to remission and recurrence.  See 
also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.")

The Veteran also indicated during her hearing that she has 
continued to receive relevant treatment for her skin disorder 
from VA during 2009 at the medical centers in Nashville and 
Clarksville.  The records of this ongoing treatment are not 
on file and must be obtained for consideration in her appeal.  
38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (indicating VA has constructive, if not 
actual, notice of these additional treatment records because 
they are generated within VA's healthcare system).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the additional treatment 
records from 2009 the Veteran cited as 
relevant during her July 2009 hearing, 
especially those at the VA Medical Centers 
in Clarksville and Nashville, Tennessee.



2.  Schedule the Veteran for another VA 
examination to reassess the severity of 
her skin disorder, subcutaneous lupus 
erythematosus.  All diagnostic testing and 
evaluation needed to make this important 
determination should be performed.  The 
examiner must indicate all symptoms and 
manifestations attributable to this 
condition - in the process specifying the 
extent, frequency and duration of 
exacerbations, the percentage of body 
affected (whether on the face or 
elsewhere), and whether and to what extent 
the Veteran requires systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs.

If possible, schedule this examination 
during an "active" phase when the 
disease is most prevalent, so as to get a 
true picture of its severity.

3.  Then readjudicate the claim for a 
rating higher than 30 percent for the 
subcutaneous lupus erythematosus, 
including considering whether to 
alternatively rate the disability under DC 
6350 rather than DCs 7809 and 7806.  If a 
higher rating is not granted to the 
Veteran's satisfaction, send her and her 
representative a supplemental SOC (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b).


